—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered April 13, 1993, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 11 to 22 years, unanimously affirmed.
The record reveals that trial counsel made the appropriate pretrial motions and negotiated a favorable plea, and does not otherwise support defendant’s contention that due to ineffective representation his plea was not knowing, intelligent and voluntary (see, People v Kirkland, 192 AD2d 414, lv denied 81 NY2d 1075). Nor do we perceive any abuse of sentencing discretion. Concur—Wallach, J. P., Ross, Rubin, Nardelli and Tom, JJ.